Citation Nr: 1814806	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-34 593	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for colorectal cancer with colon resection,  to include as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for metastatic liver cancer, to include as a result of exposure to ionizing radiation. 

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for lung cancer, to include as a result of exposure to ionizing radiation. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to lung cancer.

6.  Entitlement to service connection for constrictive bronchiolitis, to include as secondary to lung cancer.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979 and January 1980 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that, in pertinent part, denied claims for service connection for colorectal and liver cancer and a heart disability.  This case is also before the Board on appeal from a June 2017 rating decision by the VA RO in Jackson, Mississippi, that, in pertinent part, denied claims for service connection for lung cancer, COPD, and constrictive bronchiolitis.


FINDING OF FACT

In February 2018, the Board was notified by the Social Security Administration that the Veteran died in January 2018. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012)); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

ORDER

The appeal is dismissed.



		
WILLIAM H. DONNELLY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


